DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1 recites “predict, subject to the collected one or more environmental measurements, one or more environmental conditions adverse to one or more occupants within the structure” and then “determine, subject to the one or more adverse environmental conditions determination”.  Therefore, the terms predict and determination are inconsistent with each other.  For purposes of examination only, the term “predict” will be interpreted as “determine”.  Claim 10 similarly claims the “predict” and “determination” steps.  Claim 13 similarly claims a “predicting” and “determining” step.
Claims 2-9, 11-12, and 14-20 are further objected to because of their dependencies on claims 1, 10, and 13, respectively.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9, 11-12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “simulate, subject to the prediction”.  Currently, claim 1 also includes a prediction step, and therefore it is unclear as to which prediction step “subject to the prediction” refers, since claim 3 also recites “predict adverse environmental conditions movement patterns within at least a portion of the structure”.  For purposes of examination only, “subject to the prediction” will be interpreted as referring to the “predict adverse environmental conditions movement patterns” step.  Claims 11 and 14 recite the same prediction steps, and are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the same reasons as claim 3.  Finally, claims 4-9, 12, and 15-20 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependencies on claims 3, 11 and 14, respectively.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 10-12 are drawn to a computer program product comprising one or more computer readable storage media and program instructions collectively stored on the one or more computer storage media, where the computer storage media can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer storage media; therefore, fail(s) to fall within a statutory category of invention.  Paragraph [0056] of the Applicant’s specification includes examples of computer readable storage media, e.g. optical or magnetic disk, but does not explicitly define computer readable storage media to exclude transitory embodiments.  Applicant should note that adding "non-transitory" to the claim to limit a claimed computer readable medium to being statutory would be acceptable.
A claim directed to a computer readable storage media having stored thereon a computer program product is non-statutory, where the computer readable storage media can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.
A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not: 
A process, or
A machine, or
A manufacture, or
A composition of matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotliar (U.S. 2003/0074917 A1).

Claim 13, Kotliar teaches:
A computer-implemented method (Kotliar, Paragraph [0060], The control station 61 is a computerized control station 61.) comprising: 
collecting one or more environmental measurements representative of one or more environmental conditions within a structure (Kotliar, Paragraph [0046], A fire may be detected in the building, e.g. on floor 25.  An example of an environmental measurement is smoke detected by a smoke detector, which may be indicative of a fire (see Kotliar, Paragraph [0051]).), the structure at least partially enclosing a ventilation system and one or more passageways therein (Kotliar, Fig. 1: 11, The building 11 encloses the staircase shaft 12 and the hypoxic generation station 13.); 
predicting, subject to the collected one or more environmental measurements, one or more environmental conditions adverse to one or more occupants within the structure (Kotliar, Paragraph [0046], A fire is an environmental condition adverse to one or more occupants within the structure and may be detected, e.g. on floor 25.  It is noted that the claim further recites “subject to the one or more adverse environmental conditions determinations”.  Thus, the step of “predict” will be interpreted as “determine”.); 
determining, subject to the one or more adverse environmental conditions determination, one or more evacuation routes including at least a first portion of the one or more passageways (Kotliar, Paragraph [0046], The system determines, upon detection of an event, e.g. a fire, to open the doors to the staircase 12 to allow for residents to escape therethrough.  The staircase 12 thus represents a passageway that is part of one or more evacuation routes.  It is noted that, depending on the number of floors in the building, the building can have multiple hyperbaric staircase compartments.); 
modulating atmosphere pressures within the one or more evacuation routes (Kotliar, Paragraphs [0046-0048], During normal operation, the system maintains positive barometric pressure in the stairs 12.  Upon detection of a fire, for example, the system effectively lowers the barometric pressure in the stairs 12 by releasing the hypoxic fire extinguishing composition in an attempt to put out the fire.); and 
reducing, at least partially, subject to the atmosphere pressures modulations, the one or more adverse environmental conditions within the one or more evacuation routes (Kotliar, Paragraphs [0046-0048] and [0052], The system utilizes the hypoxic composition to try and put out the fire.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kotliar (U.S. 2003/0074917 A1) in view of Ebdon et al. (U.S. 2011/0136463 A1).

Claim 1, Kotliar teaches:
A computer system (Kotliar, Paragraph [0060], The control station 61 is a computerized control station 61.) comprising: 
a control panel (Kotliar, Fig. 6: 61); and 
a ventilation system (Kotliar, Figs. 2, 4, and 5, The combination of components in Fig. 2 and the controllable ventilation covers above every door in Figs. 4 and 5 form a ventilation system.) communicatively coupled to the control panel (Kotliar, Paragraph [0057], The control panel 61 can at least control locking devices 36 and 43.), the ventilation system and the server cooperatively configured to: 
collect one or more environmental measurements representative of one or more environmental conditions within a structure (Kotliar, Paragraph [0046], A fire may be detected in the building, e.g. on floor 25.  An example of an environmental measurement is smoke detected by a smoke detector, which may be indicative of a fire (see Kotliar, Paragraph [0051]).), the structure at least partially enclosing the ventilation system and one or more passageways therein (Kotliar, Fig. 1: 11, The building 11 encloses the staircase shaft 12 and the hypoxic generation station 13.); 
predict, subject to the collected one or more environmental measurements, one or more environmental conditions adverse to one or more occupants within the structure (Kotliar, Paragraph [0046], A fire is an environmental condition adverse to one or more occupants within the structure and may be detected, e.g. on floor 25.  It is noted that the claim further recites “subject to the one or more adverse environmental conditions determinations”.  Thus, the step of “predict” will be interpreted as “determine”.); 
determine, subject to the one or more adverse environmental conditions determination, one or more evacuation routes including at least a first portion of the one or more passageways (Kotliar, Paragraph [0046], The system determines, upon detection of an event, e.g. a fire, to open the doors to the staircase 12 to allow for residents to escape therethrough.  The staircase 12 thus represents a passageway that is part of one or more evacuation routes.  It is noted that, depending on the number of floors in the building, the building can have multiple hyperbaric staircase compartments.); 
modulate atmosphere pressures within the one or more evacuation routes (Kotliar, Paragraphs [0046-0048], During normal operation, the system maintains positive barometric pressure in the stairs 12.  Upon detection of a fire, for example, the system effectively lowers the barometric pressure in the stairs 12 by releasing the hypoxic fire extinguishing composition in an attempt to put out the fire.); and 
reduce, at least partially, subject to the atmosphere pressures modulations, the one or more adverse environmental conditions within the one or more evacuation routes (Kotliar, Paragraphs [0046-0048] and [0052], The system utilizes the hypoxic composition to try and put out the fire.).
Kotliar does not specifically teach:
The server comprising at least one processing device and at least one memory device operably coupled to the at least one processing device.
Ebdon teaches:
A server (Ebdon, Fig. 3: 20) comprising at least one processing device (Ebdon, Fig. 3: 24, Paragraph [0021], The server agent 24 receives and processes emergency alerts and co-ordinates emergency events.) and at least one memory device operably coupled to the at least one processing device (Ebdon, Fig. 2: 26).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Kotliar by integrating the teaching a server as taught by Ebdon.
The motivation would be to supply emergency evacuation instructions to guide users to the safe exit (see Ebdon, Paragraph [0031]).

	Claim 2, Kotliar in view of Ebdon further teaches:
The system of claim 1, wherein the computer system is a cognitive system (Kotliar, Paragraph [0046], The system acquires information about events such as fires and acts accordingly.  The acquiring of information and performing a function in reaction thereto is functionally equivalent to a cognitive system.), the cognitive system is configured to: 
determine, subject to the one or more adverse environmental conditions determination, one or more non-evacuation regions of the structure including at least a second portion of the one or more passageways (Kotliar, Paragraph [0046], In the example of a fire detected on the 25th floor, it would have been obvious to one of ordinary skill in the art for the building having more than 25 floors, and for the part of the staircase 12 above the 25th floor to be a non-evacuation region for occupants of the 25th floor, while also being a portion of the passageway, i.e. the staircase 12.); and 
modulate atmosphere pressures within the one or more non-evacuation regions (Kotliar, Paragraph [0046], During a fire, the entirety of the pressure in the staircase 12 is changed by releasing the hypoxic composition onto the fire.  During normal operation, the internal door 32 and external door 33 allow for the system to maintain a pressurized environment within the entire staircase 12 (see Kotliar, Fig. 3, Paragraph [0048]).).

	Claim 10, Kotliar teaches:
A control panel (Kotliar, Paragraph [0060], The control station 61 is a computerized control station 61.  It would have been obvious to one of ordinary skill in the art for the computerized control station 61 to include programming/instructions in order to perform its intended functions.), configured to: 
collect one or more environmental measurements representative of one or more environmental conditions within a structure (Kotliar, Paragraph [0046], A fire may be detected in the building, e.g. on floor 25.  An example of an environmental measurement is smoke detected by a smoke detector, which may be indicative of a fire (see Kotliar, Paragraph [0051]).), the structure at least partially enclosing a ventilation system and one or more passageways therein (Kotliar, Fig. 1: 11, The building 11 encloses the staircase shaft 12 and the hypoxic generation station 13.); 
predict, subject to the collected one or more environmental measurements, one or more environmental conditions adverse to one or more occupants within the structure (Kotliar, Paragraph [0046], A fire is an environmental condition adverse to one or more occupants within the structure and may be detected, e.g. on floor 25.  It is noted that the claim further recites “subject to the one or more adverse environmental conditions determinations”.  Thus, the step of “predict” will be interpreted as “determine”.); 
determine, subject to the one or more adverse environmental conditions determination, one or more evacuation routes including at least a first portion of the one or more passageways (Kotliar, Paragraph [0046], The system determines, upon detection of an event, e.g. a fire, to open the doors to the staircase 12 to allow for residents to escape therethrough.  The staircase 12 thus represents a passageway that is part of one or more evacuation routes.  It is noted that, depending on the number of floors in the building, the building can have multiple hyperbaric staircase compartments.); 
modulate atmosphere pressures within the one or more evacuation routes (Kotliar, Paragraphs [0046-0048], During normal operation, the system maintains positive barometric pressure in the stairs 12.  Upon detection of a fire, for example, the system effectively lowers the barometric pressure in the stairs 12 by releasing the hypoxic fire extinguishing composition in an attempt to put out the fire.); and 
reduce, at least partially, subject to the atmosphere pressures modulations, the one or more adverse environmental conditions within the one or more evacuation routes (Kotliar, Paragraphs [0046-0048] and [0052], The system utilizes the hypoxic composition to try and put out the fire.).
Kotliar does not specifically teach:
A computer program product comprising:
one or more computer readable storage media; and 
program instructions collectively stored on the one or more computer storage media.
Ebdon teaches:
A server (Ebdon, Fig. 3: 20) comprising at least one processing device (Ebdon, Fig. 3: 24, Paragraph [0021], The server agent 24 receives and processes emergency alerts and co-ordinates emergency events.) and at least one memory device operably coupled to the at least one processing device (Ebdon, Fig. 2: 26) and programming/instructions stored in memory (Ebdon, Paragraph [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Kotliar by integrating the teaching a server as taught by Ebdon.
The motivation would be to supply emergency evacuation instructions to guide users to the safe exit (see Ebdon, Paragraph [0031]).

Allowable Subject Matter
Claims 3-9 and 14-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  It is noted that claims 11-12 are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, however, claims 11-12 are additionally rejected under 35 U.S.C. 101 because of their dependency on claim 10.  If the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101 are overcome, claims 11-12 would further be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest related prior art to the Applicant’s invention is Kotliar (U.S. 2003/0074917 A1).  Kotliar teaches a system for creating a hyperbaric hypoxic fire escape that controls the atmospheric pressure of a staircase that is capable of extinguishing fires (see Kotliar, Paragraph [0046]).  Kotliar, however, does not teach an AI platform comprising a digital twin prediction and simulation engine that predicts the movement patterns of the adverse environmental conditions, i.e. the fire, simulates the movement of the adverse environmental conditions, and correspondingly modulates the atmosphere pressures in the passageways to move the adverse environmental conditions from one or more evacuation routes to one or more non-evacuation regions.  Kotliar is capable of detecting the location of an adverse environmental condition utilizing a fire/smoke detector (see Kotliar, Paragraph [0051]), and then attempting to extinguish the fire at the detected location, e.g. floor 25, but does not have the capabilities of generating/utilizing a digital twin of the adverse environmental condition in order to predict movement patterns of the adverse environmental condition, as is required in claim 3.  Additionally, Kotliar does not teach the ability of moving the adverse environmental condition that may be present at/in an evacuation route to one or more non-evacuation region, as is also required in the claim.  Furthermore, Kim (U.S. 2022/0197231 A1 used as an English translation for KR20200144998 A), discloses a system that utilizes a digital twin model for generating a movement route guidance that is optimized for an emergency situation, e.g. a fire (see Kim, Paragraph [0070]).  Kim, however, does not teach the ability to move the adverse environmental condition from one location to another by modulating an atmospheric pressure in the structure, as is required by the Applicant’s claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/               Primary Examiner, Art Unit 2683